Motion to amend remittitur granted. Return of remittitur requested, and when returned it will be amended by adding the following thereto:
"A question under the Federal Constitution was presented and necessarily passed upon by this Court, viz.: that the zoning Ordinance of the Village of Hastings was repugnant to Section 1 of the 14th Amendment of the Constitution of the United States. This Court held that the zoning ordinance aforesaid is not repugnant to said amendment of the Constitution of the United States." (See 268 N.Y. 458.) *Page 563